427 F.2d 710
1970 Trade Cases  P 73,270
EXHIBITORS POSTER EXCHANGE, INC., Plaintiff-Appellant,v.NATIONAL SCREEN SERVICE CORPORATION et al., Defendants-Appellee.
No. 26643.
United States Court of Appeals, Fifth Circuit.
June 29, 1970.

Appeal from the United States District Court for the Eastern District of Louisiana at New Orleans; Lansing L. Mitchell, Judge.


1
C. Ellis Henican, Jr., New Orleans, La., Glenn B. Hester, Carl E. Sanders, Augusta, Ga., Francis T. Anderson, Teadon, Pa., Henican, James & Cleveland, New Orleans, la., for appellant.


2
James G. Burke, Jr., Gibbons Burke, Phillip A. Wittmann, William D. Treeby, New Orleans, la., Walter S. Beck, New York City, Stone, Pigman, Walther, Wittmann & Hutchinson, New Orleans, La., for appellees.


3
Chaffe, McCall, Phillips, Burke, Toler & Hopkins, New Orleans, La., Phillips, Nizer, Benjamin, Krim & Ballon, New York City, for appellee National Screen Service Corporation.


4
Before JOHN R. BROWN, Chief Judge, GODBOLD, Circuit Judge and CABOT, District Judge.


5
ON PETITIONS FOR REHEARING of 421 F.2d 1313, AND PETITIONS FOR REHEARING EN BANC

PER CURIAM:

6
The Petitions for Rehearing are denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petitions for Rehearing En Banc are denied.